             Case 1:19-cv-00773-LJL Document 72 Filed 06/14/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- x
MOHAMMED EL AALAOUI,                                        :
                                                            :
                         Plaintiff,                         :   Case No. 19-00773-LJL
v.                                                          :   DECLARATION OF ATTORNEY
                                                            :   MOHAMMED GANGAT, ESQ. IN
LUCKY STAR GOURMET DELI INC.; 305                           :   SUPPORT OF MOTION
GROCERY DELI CORP.; OMAR ALLHABI;                           :
HAMDI ALLHABI; AHMED ALZABIDI,                              :
                                                            :
                         Defendants.                        :
----------------------------------------------------------- x

  MOHAMMED GANGAT, an attorney admitted to practice in the Courts of the State of New York

 and this Court, affirms the following to be true under penalty of perjury.

       1.     I am the attorney for the Plaintiff. I submit this declaration in support of my motion that

 seeks an Order pursuant to Local Rule 1.4 permitting me to withdraw as counsel for the Plaintiff.

       2.     I seek to withdraw from this case because the Plaintiff has stopped communicating with

 me.

       3.     I opened this case and filed the Complaint with the supporting initial documents on

 January 25, 2019.

       4.     I filed a Declaration in Support of Request for Certificate of Default on January 17, 2020.

       5.     I then filed a Proposed Default Judgment and a Proposed Order to Show Cause without

 Emergency Relief on January 31, 2020.

       6.     On February 28, 2020, a “Waiver of General Liability” was filed on the docket. This led

 the Court to dismissing the action. I discussed this document with my client shortly after it was filed

 on the docket. The document appeared strange given that on January 31, 2020, Plaintiff came to my

 office to sign his affidavit in support of default judgment.

       7.     When I talked to the Plaintiff, he explained to me that Defendants had reached out to him
           Case 1:19-cv-00773-LJL Document 72 Filed 06/14/20 Page 2 of 3



and were pressuring him to settle. I urged him to refer Defendants to contact me, and that to involve

me in any settlement discussions, and that the Court needed to be informed. He said he understood

and would follow my directions.     When I asked him about the waiver document, he said he was

forced into signing it; that he did not have anything to do with filing the document; and that he had

not received any money from the Defendants. I then wrote a letter to the Court seeking to reopen the

action on the grounds that my client had not filed the document, and that it was not an enforceable

settlement agreement. The Court granted my request and this case proceeded with Plaintiff filing a

motion for default.

     8.    Thereafter, defendants appeared through counsel and sought to vacate the default. Since

then, my office has attempted to contact Plaintiff on a number of occasions, but we have not received

any response.

     9.    I have sent my client two letters by US Mail, one sent on or about April 18, 2020, and

another on or about June 1, 2020. I have also emailed him, messaged him on facebook, and my office

has made calls and sent text messages. In terms of calls and text messages, my office has attempted

to contact him in that manner once a week for the past 3 weeks. Voicemails were left but no response

was received.

     10.   I also attempted to visit Plaintiff at two of the physical addresses I have for him. At one

address, no one answered when I knocked on the door.

     11.   The other address I have for Plaintiff is actually from the “Waiver of General Liability”

that Defendants filed on the docket. That document lists the following address for Plaintiff: 30 West

119th Street, Apt 4, New York, NY 10026. When I went to that address, I spoke to an individual

named Mansoor S. Alhalmi who said he lived there but that Plaintiff did not live there. When I asked

him where Plaintiff did live, he asked me my name. I identified myself as an attorney and gave my
           Case 1:19-cv-00773-LJL Document 72 Filed 06/14/20 Page 3 of 3



name, Mohammed Gangat. Mr. Alhalmi stopped speaking with me immediately. Interestingly, I

represent another individual in another wage and hour action against a deli where we obtained a

default judgment against an individual defendant named Mansoor S. Alhalmi, residing at 30 West

119th Street, Apt 4, New York, NY 10026. See Bouhajrah v. Halmi et al., No 651962/2019 (Sup.

Ct., NY Cty.)

     12.   In terms of communicating with the Plaintiff, I think the Defendants or Mr. Alhalmi are

in contact with Plaintiff, however neither of them are willing to share any information with me so at

this point I have no other ways of attempting to contact Plaintiff and must seek to withdraw.

     13.   I do not seek a charging or retaining lien on this case.

WHEREFORE, your declarant prays for an order granting this motion in all respects together with

such other and further relief as the court deems just and proper.


     Dated: June 14, 2020
            New York, NY
                                                  /s/ Mohammed Gangat
                                                  MOHAMMED GANGAT, ESQ.
                                                  675 Third Avenue, Suite 1810
                                                  New York, NY 10017
                                                  (718) 669-0714
                                                  mgangat@gangatllc.com
